MILLS, Judge.
The Dinters appeal the trial court’s refusal to vacate a default entered against them. We affirm.
The Dinters were granted an extension of time to answer the complaint. In granting the extension, the trial court ordered that the answer be filed by 16 December 1980, or that a default would be entered. Because the answer was not timely filed, the default was properly entered by the clerk.
The Dinters have shown no abuse of discretion by the trial court in refusing to vacate the default. In fact, it appears that the trial court extended the filing time on 12 December 1980 based on the statement of the Dinters’ attorney that the answer was mailed to the clerk on 11 December 1980 when it was not mailed until a later date.
LARRY G. SMITH and SHAW, JJ., concur.